Citation Nr: 0841654	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-40 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right knee injury with loose body.

2.  Entitlement to an evaluation in excess of 20 percent for 
plantar osteoarthritis of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
low back syndrome.

4.  Entitlement to an evaluation in excess of 10 percent for 
a right foot condition with ankle problems.

5.  Entitlement to an evaluation in excess of 10 percent for 
anterior cruciate ligament (ACL) tear of the left knee.

6.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served in the Air National Guard from November 
1959 to April 1960.  It appears he also had an additional 
period of active duty for training from June 1, 1963, to 
September 17, 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2004 and August 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which continued the 
evaluations assigned for the disabilities in question.  

While the August 2004 rating decision continued a 10 percent 
disabling rating for plantar osteoarthritis of the right 
knee, a 20 percent rating was subsequently awarded in October 
2005.  The claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an 
increased disability rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded). 

In June 2008, the veteran filed a claim of entitlement to 
benefits under 38 C.F.R. § 4.30 for a total left knee 
replacement performed on June 25, 2008.  As this issue has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The claims for higher ratings for ACL tear and osteoarthritis 
of the left knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's right knee injury with loose body has not 
been productive of: malunion of the tibia and fibula; 
anklyosis of the knee in a favorable angle in full extension 
or in slight flexion between 0 and 10 degrees; or severe 
instability or recurrent subluxation.  

3.  The veteran's right knee plantar osteoarthritis has not 
been productive of flexion limited to 15 degrees or extension 
limited to 20 degrees.

4.  The veteran's low back syndrome is productive of pain 
which causes additional loss of range of motion, weakness, 
and lack of endurance during repeat motion studies; however, 
the evidence does not show symptomatology consistent with 
forward flexion of the cervical spine to 15 degrees or less, 
even when considering the additional loss of range of motion, 
or favorable ankylosis of the entire cervical spine.  

5.  The veteran's right foot condition with ankle problems 
has not been shown to be moderately severe.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right knee injury with loose body have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262 (2007).  

2.  The criteria for an evaluation in excess of 20 percent 
for plantar osteoarthritis of the right knee injury have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (2007).  

3.  The criteria for a 20 percent evaluation, and no higher, 
for low back syndrome have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5235-5243, 4.124a, Diagnostic Codes 8520, 
8521 (2007).  

4.  The criteria for an evaluation in excess of 10 percent 
for a right foot condition with ankle problems have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5284 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claims for higher ratings in correspondence 
sent to the veteran in April 2004 and December 2005.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  The 
Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); however, statements of the 
veteran indicate awareness of the evidence necessary to 
substantiate a claim for a higher evaluation and no further 
analysis in that regard is necessary. 

In the December 2006 statement of the case (SOC) and 
supplemental statement of the case (SSOC), the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
treatment records, and reports of VA examination addressing 
the severity of the claimed disabilities.  The veteran has 
not identified any other evidence which has not been 
obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of these matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The United States Court of Appeals for Veteran's Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

It should also be noted that use of terminology such as 
"mild," "moderate", or "severe" by VA examiners or other 
physicians, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Residuals of a Right Knee Injury 

The veteran contends that he is entitled to a rating in 
excess of 20 percent for his service connected residuals of a 
right knee injury due to such symptoms as pain and limited 
motion.

Historically, service connection was awarded for limitation 
of flexion of the right knee in a February 1965 rating 
decision.  A 100 percent rating was assigned from September 
1963 under Paragraph 29.  A 20 percent rating was assigned 
from January 1964.

In a January 1999 rating decision, the RO separated out a 
rating for osteoarthritis of the right knee.  From August 
1997, ratings were re-assigned as follows: 20 percent for 
right knee injury with loose body and 10 percent for plantar 
osteoarthritis.  The proper rating for the residuals of the 
right knee injury are addressed in this section.  The 
disability rating assigned the veteran's osteoarthritis shall 
be discussed separately (below).

The veteran currently receives the maximum benefit available 
under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under this 
code section, a 20 percent rating is assigned for cartilage, 
semilunar, dislocated, with frequent episodes of locking, 
pain and effusion into the joint.  

After a complete and thorough review of the claims folder and 
all of the clinical evidence pertaining to the veteran's 
right knee, the objective findings do not establish 
entitlement to a rating in excess of 20 percent.  The Board 
has considered rating the veteran's service-connected 
disability under a different Diagnostic Code, but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993); See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Specifically, there has been no evidence of malunion of the 
tibia and fibula, anklyosis of the knee in a favorable angle 
in full extension or in slight flexion between 0 and 10 
degrees, or severe instability or recurrent subluxation.  
Consequently, Diagnostic Codes 5256, 5257, and 5262 are not 
for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5257, 5262.

In this regard, x-rays repeatedly showed osteoarthritis of 
the knee with some varus deformity.  There was no indication 
of a malunion of the tibia or fibula.  VA outpatient 
treatment records dated between 2002 and 2003 show the 
veteran had range of motion between zero and 55 degrees.  The 
knee was repeatedly found to be stable.

Upon VA examination in May 2004, range of motion was from 
zero to 60 degrees.  There was no instability.  VA outpatient 
treatment records dated between 2004 and 2006 show range of 
motion of the right knee between zero and 30 degrees and 
between zero and 50 degrees.  There was only slight medial 
lateral instability.

Upon VA examination in February 2006, while ankylosis of the 
right knee was noted, the veteran still had flexion from zero 
to 50 degrees.  There was only 10 degrees of varus laxity.

As the rating is not predicated on limitation of motion, 
consideration was not given to a higher rating based on 
functional loss due to pain or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997).

A separate rating is already in effect for osteoarthritis of 
the right knee, which is based on limitation of motion under 
5260.  The Board considered a separate rating under 
diagnostic code 5261 (leg, limitation of extension), codified 
at 38 C.F.R. § 4.71a; however, there is no objective evidence 
of limitation of extension of leg to 5 degrees.  VAOPGCPREC 
9-04 (September 17, 2004).

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 20 
percent rating which has been assigned.  See Hart, supra.   
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Knee Plantar Osteoarthritis

The veteran contends that he is entitled to a rating in 
excess of 20 percent for his service connected osteoarthritis 
of the right knee due to such symptoms as pain and limited 
motion.

Historically, service connection was awarded for limitation 
of flexion of the right knee in a February 1965 rating 
decision.  A 100 percent rating was assigned from September 
1963 under Paragraph 29.  A 20 percent rating was assigned 
from January 1964.

In a January 1999 rating decision, the RO separated out a 
rating for osteoarthritis of the right knee.  From August 
1997, ratings were re-assigned as follows: 20 percent for 
right knee injury with loose body and 10 percent for plantar 
osteoarthritis.  

The veteran filed the instant increased rating claim in 
September 2003.  The RO continued the 10 percent rating in an 
August 2004 decision.  The veteran disagreed and initiated 
the instant appeal.  In October 2005, the RO awarded an 
increased 20 percent rating effective September 2003.  As the 
veteran maintains that an even higher rating is warranted, 
his claim remains in appellate status.  AB,  6 Vet. App. At 
38.

The veteran's right knee arthritis has been assigned a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
and 5260.  Diagnostic Code 5010 indicates that arthritis due 
to trauma must be rated as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a.  

When, however, the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.  The currently assigned 
20 percent evaluation is warranted if flexion is limited to 
30 degrees or if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 30 percent 
rating is warranted with flexion limited to 15 degrees or if 
extension is limited to 20 degrees.  Id. 

After a complete and thorough review of the claims folder and 
all of the clinical evidence pertaining to the veteran's 
right knee, the objective findings do not establish 
entitlement to a rating in excess of 20 percent.  In this 
regard, the medical evidence of record shows an increase in 
range of motion, notably upon VA examinations in 2004 and 
2006.  

VA outpatient treatment records dated between 2002 and 2003 
show the veteran had range of motion between zero and 55 
degrees.  Upon VA examination in May 2004, range of motion 
was from zero to 60 degrees.  Five repeated range of motion 
studies of the right knee increased pain by 50 percent and 
limited motion by only 10 degrees.  There was some mild 
weakness.

VA outpatient treatment records dated between 2004 and 2006 
show full extension of the right knee and flexion ranging 
between 30 degrees and 50 degrees.  Upon VA examination in 
February 2006, while ankylosis of the right knee was noted, 
the veteran still had flexion from zero to 50 degrees.  Six 
repeated motion studies of the right knee produced an 
additional 12 degrees of limited motion.  There was no 
increase in weakness or fatigue.  There was only a mild 
increase in lack of endurance.  

As the objective evidence of record does not show that motion 
of the right knee is limited to 15 degrees of flexion and 
extension is not limited to 20 degrees, a rating in excess of 
the currently assigned 20 percent for plantar osteoarthritis 
of the right knee is not warranted.  

In light of the veteran's credible complaints of pain 
experienced in his right knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  However, 
there has been no evidence of incoordination, fatigability, 
or lack of endurance.  Weakness was only considered mild in 
2004.  Even when considering the additional loss of range of 
motion due to pain, it does not give rise to the next higher 
rating, considering that for the majority of the time the 
veteran's range of motion was greater than from zero to 30 
degrees.  Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
do not provide a basis for an increased evaluation.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

There is no basis for assignment of an evaluation, to include 
"staged" ratings, other than the 20 percent rating which 
has been assigned.  See Hart, supra.   Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App at 54.

Low Back

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for low back syndrome due to such 
symptoms as pain and limited motion.  

Historically, service connection was awarded for low back 
syndrome with degenerative arthritis as secondary to the 
service connected right knee condition in a January 1996 
rating decision.  The RO assigned a 10 percent rating from 
July 1994.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that in light of the veteran's credible 
complaints of pain experienced in his back, functional loss 
due to flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered and are reflected in 
the increased rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 
 8 Vet. App. at 206-7.  

As an initial matter, the Board has found no evidence of 
intervertebral disc syndrome to warrant an increased 
evaluation under the General Rating Formula For Disease and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  The Board has also considered whether a separate 
disability rating would be appropriate for neurological 
findings appropriate to the site of the low back syndrome 
under the diagnostic codes pertinent to rating neurological 
disorders.  While there was some sensory deficit consistent 
with peripheral neuropathy upon VA examinations in 2004 and 
2006, there has been no objective evidence of mild incomplete 
paralysis of the sciatic or external popliteal nerves to 
warrant a separate compensable rating.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8521. 

While the Board finds that veteran's low back syndrome more 
closely approximates the criteria for a 20 percent rating, no 
higher rating is warranted based on the evidence delineated 
below.  38 C.F.R. § 4.7.  In this regard, a 20 percent 
disabling under the General Rating Formula for Diseases and 
Injuries of the Spine is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  A 30 
percent rating is assigned when forward flexion of the 
cervical spine is 15 degrees or less or, when there favorable 
ankylosis of the entire cervical spine.  Id.

The pertinent evidence is as follows.  VA outpatient 
treatment records dated between 2002 and 2003 show the 
veteran sought treatment for complaints of low back pain.  
Straight leg raising was repeatedly negative.  Strength was 
also found to be 5/5 on multiple occasions.  No range of 
motion studies were provided.  The diagnostic impression was 
spinal stenosis. 

Upon VA examination in May 2004, range of motion of the 
cervical spine was full without pain and no fixed deformity.  
The thoracolumbar spine had forward flexion of 90 degrees, 
extension to 20 degrees, bilateral lateral flexion to 30 
degrees, and bilateral lateral flexion to 45 degrees.  Pain 
was felt at the end of back and lateral flexion.  The veteran 
had objective evidence of painful motion and spasm.  His gait 
was unsteady.

Five repeated range of motion studies of the spine increased 
pain by 50 percent and deceased range of motion an additional 
15 degrees.  There was no sensory deficit consistent with 
radiculopathy.  Motor strength was 5/5.  Reflexes were 2+.  
The veteran was diagnosed with chronic low back pain, 
mechanical.  He was also diagnosed with multi-level 
degenerative disc pain, L3-5, with facet hypertrophy and 
canal stenosis. 

VA outpatient treatment records dated between 2004 and 2006 
show continued complaints of back pain.  An August 2005 entry 
found no evidence of back spasms or radicular pain.

Upon VA examination in February 2006, the veteran had forward 
flexion of the cervical spine to 45 degrees, backward 
extension to 45 degrees, bilateral lateral flexion to 30 
degrees , and bilateral lateral rotation to 60 degrees.  The 
thoracolumbar spine, had range of motion as follows: forward 
flexion to 90 degrees; backward extension to 26 degrees; left 
lateral flexion to 30 degrees; right lateral flexion to 20 
degrees; and bilateral lateral rotation to 30 degrees.  There 
was pain at the end of extension and lateral flexion.  Four 
repeated movement studies of the low back showed range of 
motion was additionally limited 12 degrees in total.  Pain 
was increased.  There was also a mild increase in weakness 
and lack of endurance.  There was no increase in fatigue.  
The examiner found that pain had a major functional impact.  
The sensory examination was negative.  Motor was 5/5.  
Reflexes were 2+ bilaterally.     

In sum, based on the findings of pain productive of 
additional loss of range of motion, weakness, and lack of 
endurance upon repeat motion studies, an increased 20 percent 
rating is warranted.  38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca, 8 Vet. App. at 206-7.  An evaluation in excess of 20 
percent, to include "staged" ratings, is not warranted as 
the evidence does not show symptomatology consistent with 
forward flexion of the cervical spine to 15 degrees or less, 
even when considering the additional loss of range of motion, 
or favorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a.  See Hart, supra.   Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  

Right Foot

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his service connected right foot 
condition with ankle problems due to such symptoms as pain 
and limited motion.

Historically, service connection was awarded for a right foot 
condition with ankle problems in a March 1997 Hearing Officer 
decision.  A 10 percent rating was assigned from July 1994.

The veteran's right foot has been rated by analogy as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

Under this code section, a 10 percent rating is assigned for 
moderate foot injures.  A 20 percent is assigned for 
moderately severe foot injures.  A 30 percent is assigned for 
severe foot injuries.  38 C.F.R. § 4.71a.

After a complete and thorough review of the claims folder and 
all of the clinical evidence pertaining to the veteran's 
right foot and ankle, the objective findings do not establish 
entitlement to a rating in excess of 10 percent.  In this 
regard, VA outpatient treatment records dated between 2002 
and 2006 were devoid of complaints or treatment referable to 
the right foot or ankle.

Upon VA examination in May 2004, the veteran indicated that 
he had a sensation of cold in the right foot and pins and 
needles on the outer surface.  No other symptoms were 
present.  Right ankle range of motion studies showed 
dorsiflexion to 6 degrees, plantar flexion to 40 degrees, 
supination to 24 degrees, and pronation to 4 degrees.  There 
was no evidence of painful range of motion.  Repeated motion 
studies did not show increase in pain or a decrease in range 
of motion.  There was no edema or instability.  There was no 
weakness and only mild tenderness on the plantar aspect.  

Upon VA examination in February 2006, the veteran complained 
of right foot pain with walking.  He also endorsed numbness 
on the outer surface of the foot.  He did not use insert or 
corrective shoes.  The veteran also had mild pes planus 
deformity and hammertoes, which have not been attributed to 
the service connected disability.  

Right ankle dorsiflexion was from zero to 4 degrees.  Plantar 
flexion was zero to 45 degrees, supination from zero to 26 
degrees, and pronation from zero to 10 degrees.  There was 
some pain at the end of supination.  Five repeated movement 
studies of the feet and ankle showed an increase in pain, but 
no change in range of motion.  There was no increase in 
weakness or fatigue and only a mild increase in lack of 
endurance.  There was no instability.  X-rays showed vascular 
calcification and a calcaneum spur of the right foot.  The 
right ankle was normal.  

As the objective evidence of record does not show that the 
veteran's right foot condition is moderately severe, a rating 
in excess of the currently assigned 10 percent is not 
warranted.  

In light of the veteran's credible complaints of pain 
experienced in his right foot and ankle, the Board has 
considered functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
While pain was considered the major functional impact, there 
was no decrease in rang of motion upon repeat studies.  There 
was also no evidence of incoordination, fatigability, or 
weakness.  Lack of endurance was only considered mild in 
2006.  Hence, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for an 
increased evaluation.  See also DeLuca, 8 Vet. App. at 206-7.  

The Board has considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
See Butts,  
5 Vet. App. at 538; See Pernorio, 2 Vet. at 629. 

There is no basis for assignment of an evaluation, to include 
"staged" ratings, other than the 10 percent rating which 
has been assigned.  See Hart, supra.   Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App at 54.

Extraschedular

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected disabilities 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran's disabilities have not required frequent 
inpatient care, nor have they by themselves markedly 
interfered with employment.  The assigned ratings adequately 
compensates the veteran for the nature and extent of severity 
of his disabilities.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

ORDER

Entitlement to an evaluation in excess of 20 percent for 
right knee injury with loose body is denied.

Entitlement to an evaluation in excess of 20 percent for 
plantar osteoarthritis of the right knee is denied.

A 20 percent evaluation for low back syndrome is granted 
subject to the controlling regulations governing monetary 
awards.

Entitlement to an evaluation in excess of 10 percent for a 
right foot condition with ankle problems is denied.



REMAND

The veteran has also filed claims for higher ratings for 
disability due to and ACL tear and osteoarthritis of the left 
knee.  A determination has been made that additional 
evidentiary development is necessary.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded for action as described below.

In June 2008, the veteran notified the Board that he 
underwent a left total knee replacement on June 25, 2008, at 
Lenox Hill Hospital in New York.  Copies of records from this 
surgery have not been associated with the claims folder.  
Such must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).

Under 38 C.F.R. § 3.159(c) (1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  Id.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  Id.

In light of the outstanding treatment records identified 
above, and as it is essential that each disability be viewed 
in relation to its history, a Remand is also necessary to 
afford the veteran an additional VA examination to ascertain 
the current severity of the veteran's left knee disabilities.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.1.

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

As these matters are being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the veteran with notice that meets all due process 
requirements, including those addressed by recent cases from 
the Court.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims 
file and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007) are fully complied 
with and satisfied, with respect to the 
claims, including those addressed by 
recent Court decisions.  

2.  After obtaining the necessary 
releases, the RO should obtain any 
pertinent, outstanding records of medical 
treatment provided by Lenox Hill Hospital 
in New York for a left total knee 
replacement performed on June 25, 2008.  
If the records are not received, at least 
one follow-up request must be made.  
38 C.F.R. § 3.159(c)(2).

3.  The RO should obtain any pertinent, 
outstanding records of medical treatment 
provided by the Bronx VA Medical Center 
dated after December 2006.  All requests 
for records and their responses must be 
clearly delineated in the claims folder.

4.  After any outstanding records are 
added to the claims file and the veteran 
has had sufficient time to provide any 
response to additional  VCAA notification 
letters, the RO should schedule the 
veteran for an appropriate examination to 
determine the nature and severity of his 
service-connected left knee ACL tear and 
osteoarthritis.  The entire claims file 
must be made available to the examiner 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  The 
clinical findings must be reported in 
detail.  Additional appropriate 
diagnostic tests (to include X-rays) 
should also be accomplished with clinical 
findings reported in detail.

(a)  The examiner is specifically 
requested to comment on the range of 
motion for the left knee, including the 
degree of motion that is limited by pain, 
if any.  The examiner should also express 
an opinion concerning whether there would 
be additional limits of functional 
ability on repeated use or flare-ups (if 
the veteran describes flare-ups).  

(b)  The examiner should also comment on 
the extent of any incoordination, 
weakened movement and excess fatigability 
on use.  

The examiner should explain in detail the 
rationale for any opinion(s) given.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  Adjudication of the 
claim for higher evaluations should 
include specific consideration of whether 
"staged rating" (assignment of different 
ratings for distinct periods of time, 
based on the facts found), is 
appropriate.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


